Exhibit 10.25
 
AMENDMENT NO. 4
 
AMENDMENT NO. 4 (this “Amendment”), dated as of March 14, 2008, among EMPIRE
RESORTS, INC., a Delaware corporation (“Borrower”), the GUARANTORS listed on the
signature page hereof, the lenders listed on the signature page hereof (each a
“Bank” and collectively, the “Banks”) and BANK OF SCOTLAND PLC, as agent for the
Banks (in such capacity, the “Agent”).
 
W I T N E S S E T H:
 
WHEREAS, the Borrower, the Guarantors, the Agent and the Banks are parties to
that certain Loan Agreement dated as of January 11, 2005, as amended by
Amendment No. 1 dated as of June 13, 2005, by Amendment No. 2 dated as of
November 30, 2005 and by Amendment No. 3 dated as of June 20, 2007 (as so
amended, the “Agreement”); and
 
WHEREAS, the parties hereto desire to amend the Agreement in certain respects;
 
NOW, THEREFORE, it is agreed:
 
1.           Definitions.  Unless otherwise defined, capitalized terms used
herein and defined in the Agreement are used herein as therein defined.  All
references to Sections in this Amendment shall be deemed to be references to
Sections in the Agreement unless otherwise provided.
 
2.           Effect of Amendment. On and after the Amendment Effective Date (as
hereinafter defined) all references to the “Agreement” or “Loan Agreement” in
the Agreement (including all Exhibits thereto), the Notes and the other Loan
Documents, and all other instruments and documents executed in connection
therewith, shall be a reference to the Agreement as amended by prior amendments
and by this Amendment.
 
3.           Description of Changes in Terms.  The definition of “Maturity Date”
in Annex I to the Agreement is amended by deleting such definition in its
entirety and substituting, in lieu thereof, the following:
 

  “Maturity Date” shall mean May 29, 2009 or such earlier termination date as
the Loan Commitments shall terminate as provided in the Agreement.

 
4.           Limited Nature of Amendments and Waivers. The foregoing amendments
and waivers are limited as provided herein and do not extend to any other
provisions of the Agreement not specified herein nor to any other
matter.  Except as expressly amended hereby, the terms and provisions of the
Agreement shall remain in full force and effect.
 
5.           Effectiveness.  This Amendment shall become effective as of March
14, 2008 (the “Amendment Effective Date”) upon the due execution and delivery of
this Amendment by each of the parties hereto.
 
 

--------------------------------------------------------------------------------


 
 
6.           Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS
EXECUTED WHOLLY WITHIN THE STATE OF NEW YORK, WITHOUT REFERENCE TO CHOICE OF LAW
DOCTRINE THAT WOULD RESULT IN THE APPLICATION OF THE LAWS OF ANOTHER
JURISDICTION.
 
7.            Jurisdiction.  EACH OF THE GUARANTORS AND THE BORROWER HEREBY
AGREES THAT ANY LEGAL ACTION OR PROCEEDING AGAINST IT WITH RESPECT TO THIS
AMENDMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR OF THE UNITED
STATES OF AMERICA FOR THE SOUTHERN DISTRICT OF NEW YORK AS THE AGENT OR ANY BANK
MAY ELECT and, by execution and delivery hereof, accepts and consents for itself
and in respect to its property, generally and unconditionally, the non-exclusive
jurisdiction of the aforesaid courts. 
 
8.           Headings.  The descriptive headings of the various provisions of
this Amendment are inserted for convenience of reference only and shall not be
deemed to affect the meaning or construction of any of the provisions hereof.
 
9.           Counterparts.  This Amendment may be executed in any number of
counterparts, and by the different parties on the same or separate counterparts,
each of which when so executed and delivered shall be deemed to be an original,
but all of which together shall constitute one and the same agreement. 
Telecopied signatures shall be of the same force and effect as an original of a
manually signed copy.
 
10.           Representations.  By the signature of its authorized officer
below, each of the Guarantors and the Borrower represents and warrants that as
of the Amendment Effective Date and the date of this Agreement, (i) all
representations and warranties of such Guarantor or the Borrower, as the case
may be, contained in the Agreement or in the other Loan Documents or otherwise
made by such Guarantor or the Borrower in connection with any of the foregoing
are true and correct in all material respects as though made on and as of such
date, (ii) it has no defenses against the obligations to pay any amounts under
the Agreement and the other Loan Documents, and (iii) no Default has occurred
and is continuing.
 
[Remainder of Page Intentionally Left Blank.]
 
 
-2-

--------------------------------------------------------------------------------


 
 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 4 to be
duly executed and delivered by their respective duly authorized officers.
 

 
BANK OF SCOTLAND PLC
individually and as Agent
     
By:
/s/ Karen Weich
   
Name:
Karen Weich
   
Title:
Vice President






 
EMPIRE RESORTS, INC.
     
By:
/s/ David P. Hanlon
   
Name:
David P. Hanlon
   
Title:
President






 
ALPHA MONTICELLO, INC.
     
By:
/s/ David P. Hanlon
   
Name:
David P. Hanlon
   
Title:
President






 
ALPHA CASINO MANAGEMENT INC.
     
By:
/s/ David P. Hanlon
   
Name:
David P. Hanlon
   
Title:
President






 
MOHAWK MANAGEMENT, LLC
     
By:
/s/ David P. Hanlon
   
Name:
David P. Hanlon
   
Title:
Manager






 
MONTICELLO CASINO
MANAGEMENT, LLC
     
By:
/s/ David P. Hanlon
   
Name:
David P. Hanlon
   
Title:
Manager

 
 
 
[Signature page to Amendment No. 4]


--------------------------------------------------------------------------------


 



 
MONTICELLO RACEWAY DEVELOPMENT COMPANY, LLC
     
By:
/s/ David P. Hanlon
   
Name:
David P. Hanlon
   
Title:
Manager

 
 



 
MONTICELLO RACEWAY MANAGEMENT, INC.
     
By:
/s/ David P. Hanlon
   
Name:
David P. Hanlon
   
Title:
President

 
 
 
 
 
 
 
 
 
[Signature page to Amendment No. 4]
 

--------------------------------------------------------------------------------


 